Citation Nr: 1537077	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-30 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for psychiatric disability, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Valerie Norwood, Attorney


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to May 1999.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

In July 2010, the Veteran submitted a claim of entitlement to service connection for somatoform disorder as secondary to service-connected disabilities.  
Service connection is currently in effect for chronic lumbar strain and chronic cervical strain (both evaluated as 20 percent disabling) and also for radiculopathy of both lower extremities (each evaluated as 10 percent disabling).  

At the time of a June 2012 VA examination, the examiner determined that the Veteran did not have and had not been diagnosed with a mental disorder.  He specifically indicated that the Veteran did not meet the diagnostic criteria for a depressive disorder.  The examiner noted that the Veteran, "has been followed for a pain disorder in mental health clinic.  However, in today's exam veteran did not report symptoms consistent with depressive disorder associated with his pain."  

There is evidence of record generated during the period of the claim which includes competent diagnoses of mental disorders.  Psychiatric testing which was conducted in October 2010 resulted in a diagnostic impression of somatoform disorder, depression not otherwise specified and substance abuse, rule out dependence.  The report notes that the Veteran was disabled due to chronic back pain and fibromyalgia.  Clinical records dated in 2010 and 2011 include depression on the Veteran's problem's list and also reference somatoform disorder.  A November 2010 clinical record includes an impression of pain disorder associated with both psychiatric factors and general medical condition.  This evidence conflicts with the examiner's determination that the Veteran never had a mental disorder.  Moreover, the examiner did not reconcile his opinion with the conflicting evidence of record.  Therefore, the Board has determined that the Veteran should be provided another VA examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim.

2.  Then, the Veteran should be provided a VA psychiatric examination by a psychiatrist or psychologist, other than the psychologist who performed the June 2012 examination, to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests should be performed.  

Based upon the examination results and the review of the Veteran's pertinent history, the examiner should identify each acquired psychiatric disorder that is currently present or has been present at any time during the period of the claim.  If the examiner is of the opinion that no acquired psychiatric disorder has been present during the period of the claim, the examiner should explain why he or she believes that to be the case and should specifically address the earlier evidence indicating that the Veteran does have an acquired psychiatric disorder.

If the examiner determines that one or more acquired psychiatric disorders have been present during the period of the claim, the examiner should state an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected disabilities.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

